            CASE 0:21-cv-00153-WMW-KMM Doc. 6 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Dana Maria Setzer-White and Debora Jo          Case No.: 21-CV-00153 (WMW/KMM)
 Setzer,
                  Plaintiffs,
                                                STIPULATION OF EXTENSION OF
            v.                                  TIME FOR DEFENDANT TO
                                                ANSWER OR OTHERWISE PLEAD
 Equifax Information Services, LLC;
 Experian Information Solutions, Inc.; Wells
 Fargo Bank, N.A. d/b/a Wells Fargo Auto;
 Hyundai Capital America d/b/a Kia Motors
 Finance,

                  Defendants.



           Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiffs Dana

Maria Setzer-White and Debora Jo Setzer, by and through counsel, hereby stipulate to the

following:

           1.    That Plaintiffs’ complaint was served on Experian on or about January 28,

2021;

           2.    That Defendant Experian will require additional time to investigate the

allegations of the Complaint and respond;

           3.    That Defendant Experian may have until March 11, 2021 to respond to

Plaintiffs’ Complaint; and

           4.    That the Court enter an order granting defendant Experian until March 11,

2021 to respond to Plaintiffs’ Complaint.




556843.1
           CASE 0:21-cv-00153-WMW-KMM Doc. 6 Filed 02/05/21 Page 2 of 2




 Dated: February 5, 2021                 s/ Gregory J. Myers
                                         Gregory J. Myers, MN #287398
                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                         100 Washington Ave. South, Suite 2200
                                         Minneapolis, MN 55401
                                         Telephone: (612) 339-6900
                                         Fax: (612) 339-0981
                                         gjmyers@locklaw.com

                                         Eric Nicholson (MI #P83825)
                                         (pro hac vice admission pending)
                                         JONES DAY
                                         150 W. Jefferson
                                         Suite 2100
                                         Detroit, MI 48226
                                         Telephone: (313) 733-3939
                                         Facsimile: (313) 230-7997
                                         eanicholson@jonesday.com

                                         ATTORNEYS FOR DEFENDANT
                                         EXPERIAN INFORMATION
                                         SOLUTIONS, INC.

 Dated: February 5, 2021                 s/ Jenna Dakroub
                                         Jenna Dakroub, #0401650
                                         PRICE LAW GROUP, APC
                                         8245 N. 85th Way
                                         Scottsdale, AZ 85258
                                         Telephone: (818) 600-5513
                                         jenna@pricelawgroup.com

                                         ATTORNEYS FOR PLAINTIFFS




556843.1                                2
